Citation Nr: 0823431	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease (DDD) and 
herniated discs, to include claimed as secondary to service-
connected bilateral knee disabilities.

2.  Entitlement to service connection for a gastric ulcer, to 
include claimed as secondary to various service-connected 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota where entitlement to service 
connection was denied for a low back disability and gastric 
ulcer respectively.  The veteran had a formal hearing before 
the RO in August 2005 and the transcript is of record.


FINDINGS OF FACT

1.  There is no competent evidence that shows a link through 
causation or aggravation between the veteran's current low 
back disability, to include DDD and a herniated disc, and his 
service-connected bilateral knee disabilities nor is there 
competent evidence that shows his conditions are directly 
related to any remote incident of service.

2.  The veteran does not currently have a gastric ulcer.



CONCLUSIONS OF LAW

1. The veteran's low back disability was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. §§ 1101 
and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 and 3.310 (2008).

2.  The veteran's claimed gastric ulcer was not incurred in 
or aggravated by service and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in March 2004, May 2004, March 2005 and 
March 2006.  Those letters advised the veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2006).  The March 
2006 letter told him how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although a 
March 2004 letter was sent prior to the adjudication of the 
veteran's ulcer claim, full and complete notice was not 
effectuated until after the initial unfavorable decision.  
The veteran still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claims 
were readjudicated and an additional SSOC was provided to the 
veteran in June 2006.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his low back or ulcer conditions can be 
directly attributed to service or attributed to his other 
service-connected conditions.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for ulcers may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's alleged ulcer is years after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the veteran alleges his low back disability is related 
to a fall he sustained in October 1969 while in active duty.  
Specifically, he alleges that during a fire drill, one of the 
other soldiers attempted to jump over him and landed on his 
shoulders, thrusting him down a set of stairs.  At the time, 
he received extensive treatment for his knees, but also 
claims he allegedly suffered from back pain ever since.  He 
argues that the fall directly caused his current back 
conditions or, in the alternative, his back conditions are 
secondary to his bilateral knee conditions.  In either case, 
the veteran claims he has been on so many pain medications 
over the years for his various conditions, that they 
ultimately caused his alleged gastric ulcer.  

The veteran's theories, in part, rest on the possibility that 
his claimed conditions are "secondary" to service-connected 
disabilities.  Where a disability is claimed as proximately 
due to or the result of a service-connected disease or 
injury, as is the case here, service connection may also be 
established on a secondary basis by a showing that (1) a 
current disability exists and (2) the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  Compensation may be 
provided for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran was service connected for chondromalacia of the 
bilateral knees in 1999 after actual diagnoses were 
established.  His service medical records confirm that the 
veteran fell down the stairs in October 1969 during a fire 
drill and injured both knees.  The service medical records 
show consistent treatment for his bilateral knees since the 
injury, but are silent as to any complaints, treatments or 
diagnoses of any low back condition.  The service medical 
records, moreover, do not indicate the veteran injured his 
back or complained of injuring his back in the October 1969 
fall.  The incident simply is not described as severely as 
the veteran portrays it.  In regard to the gastric ulcer, the 
service medical records indicate some abdominal pain 
complaints and complaints of diarrhea, but the veteran was 
never treated or diagnosed with an ulcer specifically while 
in the military or within 1 year of discharge.

Even if chronic conditions were not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

In regard to his low back, the veteran claims he has had 
problems his whole life and sought medical treatment after 
service throughout the 70s over seas, where he was stationed 
for work.  He claims these medical records were difficult to 
retrieve and other American doctors he saw are either 
currently deceased or unable to be located.  The first 
medical evidence of back treatment is not until the spring of 
1991 where his current Chiropractor indicates she began 
treating the veteran for an alleged long-standing back 
problem.   

In regard to the veteran's gastric ulcer, the only medical 
evidence indicative of an ulcer is in September 1989.  At 
that time the veteran was diagnosed with and treated for a 
gastric ulcer.  The ulcer resolved in November 1989 and, 
since that time, no medical professional has ever again 
diagnosed the veteran with a gastric ulcer.

Regardless of when the conditions arose, the crucial inquiry 
here is whether the veteran has current back and ulcer 
conditions proximately due to or the result of his service-
connected disabilities or any other remote incident of 
service. The Board concludes he does not. 

The veteran, in support of his claims, submitted voluminous 
amounts of medical records for various conditions.  In regard 
to his back, while the veteran's Chiropractor indicates she 
has been treating him since 1991, the submitted records 
indicate extensive treatment starting in 2002 where the 
veteran injured his back doing yard work and washing the dog.  
One year later, a May 2003 x-ray report indicated DDD, disc 
protrusion and disc herniation.

In regard to his gastric ulcer, the veteran was treated in 
September 1989 for a large gastric ulcer, which resolved in 
November 1989.  At that time, no opinion was rendered 
regarding the etiology of the ulcer.  Since 1989, moreover, 
no medical professional has ever diagnosed the veteran with a 
gastric ulcer.  Rather, the veteran's Chiropractor merely 
indicates he has a gastric ulcer due to the years of being on 
various pain medications for his various disabilities (to 
include service-connected and non-service-connected 
conditions).  At the time of her statements, in November 2004 
and April 2006, the Chiropractor did not do any diagnostic 
tests or review any records.  Her opinions are merely based 
on the veteran's reported history of ulcers.

In regard to nexus, the veteran submitted two statements from 
his private Chiropractor in support of his claims.  In 
November 2004, his private Chiropractor opined as follows:

[The veteran's low back conditions are] likely 
there is a connection from the injury in 1970.  
The severity of his condition is moderate in 
nature when he experiences an exacerbation.  The 
condition relationship to the injury is a 
contribution to the current condition.

The patient also complains of stomach ulcers.  It 
is likely that this condition is caused by all of 
the pain medications [the veteran] needs to take 
for pain management for his condition.

She reiterates this opinion in April 2006 indicating the 
veteran's entire reported history of his conditions dating 
back to the 1970s.  She does not indicate she reviewed any 
medical records and, at least in regard to the ulcers, she 
does not indicate she did any actual diagnostic tests.  
Rather, she renders diagnoses specific to the veteran's low 
back and assumes his diagnosis for a gastric ulcer.  Her 
statements simply are not probative due to a lack of any 
substantiation in the record for the time line or diagnoses 
supplied in her statements.  Medical statements made based on 
incomplete or inaccurate information are simply not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise).

In contrast, the veteran was afforded a VA examination in 
January 2005 to render an opinion with regard to the 
veteran's current diagnoses and the likely etiology of each 
diagnosis found.  The examiner noted the veteran's history of 
gastric ulcer, but found no evidence for a current ulcer, 
despite a complete GI examination.  In regard to the 
veteran's low back disability, the examiner diagnosed the 
veteran with DDD opining as follows:

It is not as least as likely as not that [the 
veteran's degenerative disk disease per MRI] is 
secondary to his service connected chondromalacia.  
The knee x-rays of bilateral knees done in January 
of 2004 show minimal joint space narrowing of the 
left knee otherwise both knees are normal.  The 
minimal changes in his knee are not significant 
enough to cause abnormal body mechanics to cause 
damage to his back.  Nor is it likely connected to 
a fall some 30 years ago.

The VA examiner clearly rules out the veteran's bilateral 
knee disability as a possible cause of his low back 
conditions as well as the in-service fall.  He also finds no 
evidence of a current gastric ulcer.  The Board finds the 
examiner's opinion compelling.  The opinion was rendered 
after a complete review of the C-file, to include the service 
medical records and the 1989 records detailing the veteran's 
gastric ulcer treatment. Also significant, the veteran 
underwent a VA GI examination in March 2006 for unrelated 
claims, and the examiner also did not find pathology to 
render a diagnosis of gastric ulcer.

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected bilateral knee 
disabilities are responsible for his current low back 
condition.  Indeed, the Board finds no competent and 
probative evidence that links the veteran's low back 
conditions to any remote incident of service.  Although the 
veteran contends he injured his back during the 1969 fall, 
the service medical records show extensive bilateral knee 
treatment with no treatment, diagnoses or complaints of low 
back problems.  Indeed, the veteran's first reported back 
treatment was decades later due to an injury sustained doing 
yard work.  In regard to the gastric ulcer claim, there is no 
competent and probative evidence that the veteran currently 
has a gastric ulcer.  Service connection first and foremost 
requires a diagnosis of a current disability.  The most 
probative evidence here is against such a finding. 

Service connection, to include secondary service connection, 
requires competent medical evidence indicating that the 
condition is proximately due to or the result of active duty, 
to include a service-connected disease or injury. See 38 
C.F.R. §§ 3.303, 3.304 and 3.310.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative disc disease (DDD) and herniated 
disc, to include claimed as secondary to service-connected 
bilateral knee disabilities, is denied.

Entitlement to service connection for a gastric ulcer, to 
include claimed as secondary to various service-connected 
conditions, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


